Citation Nr: 0739870	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  00-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder for the period from January 27, 
1999 to April 21, 2001.

2.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder on and after April 22, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision issued in 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which, inter 
alia, granted service connection for dysthymia at a 10 
percent disability rating as secondary to his service-
connected disability of ulcerative colitis.  In March 2003, 
the RO increased the veteran's disability rating for major 
depressive disorder to 50 percent.  As this does not 
represent the highest possible benefit, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period January 27, 1999 to April 21, 2001, the 
veteran's major depressive disorder was characterized by two 
hospitalizations, and occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
crying spells; nightmares; insomnia; feelings of 
worthlessness and hopelessness; poor concentration; impaired 
sleeping; and disturbances of motivation and mood.  

2.  On and after April 22, 2001, the veteran's major 
depressive disorder has not been manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 50 percent, but no 
higher, for service-connected major depressive disorder have 
been met for the period from January 27, 1999 to April 21, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, 
Diagnostic Code 9434 (2007).

2.  On and after April 22, 2001, the criteria for a 
disability in excess of 50 percent for the veteran's major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
January 2003 and April 2007 letters fulfilled the notice 
requirements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned when service connection was granted.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  In 
addition, the veteran did receive notice pursuant to Dingess 
in an April 2007 letter.  Thus, VA's duty to notify in this 
case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in August 
1999, January 2003 and January 2006.  The Board notes that 
the veteran indicated he was undergoing private medical 
treatment for his mental disorder through May 2006.  The RO 
contacted the physician twice to obtain these records and 
informed the veteran that the records had not been received 
by VA.  However, no response was received from the physician 
or the veteran.  The Board finds that the RO fulfilled the 
duty to assist by attempting to obtain the outstanding 
medical records.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In a November 1999 rating decision issued in December 1999, 
the veteran was granted service connection for dysthymia 
under Diagnostic Code 9433, covering dysthymic disorder.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (2007).  In the March 
2003 rating decision which increased the veteran's disability 
rating to 50 percent as of April 22, 2001, the RO 
recharacterized the veteran's service-connected mental 
disorder under Diagnostic Code 9434 for major depressive 
disorder. 38 C.F.R. § 4.130, Diagnostic Code 9434.  Both of 
these Diagnostic Codes are rated under the General Rating 
Formula for Mental Disorders (General Formula).  Under the 
General Formula, a 10 percent disability rating is warranted 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when there are symptoms controlled by 
continuous medication.  

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. See id.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
represent major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g., neglects 
family and is unable to work).  Scores ranging from 11 to 20 
represent some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). 

An August 1999 VA mental disorders examination report shows 
that the veteran was clean, adequately dressed and groomed.  
He was alert and oriented times three, his mood was anxious 
and depressed, his affect was constricted and his attention, 
concentration and memory were good.  His speech was clear and 
coherent and he was not hallucinating.  He was not suicidal 
or homicidal, his insight and judgment were fair and he 
exhibited good impulse control.  The diagnosis was dysthymia.    

Private medical records reflect that the veteran was 
hospitalized in February 2000 with severe major depression 
and the potential to do harm to himself.  He was assessed as 
having a GAF score of 35.  He was released three weeks later 
with a GAF score of 65.  A March 2000 private medical record 
shows that the veteran reported having episode of despair, 
feelings of worthlessness, lack of energy, fluctuations in 
his sleep and appetite and constant worry.  He was 
hospitalized again in June 2000 with suicidal ideas.  He had 
problems with depression, episodes of crying and insomnia.  A 
June 2001 letter from a private psychiatrist indicates that 
the veteran had been receiving outpatient psychiatric 
treatment since March 2000, and that he had been treated with 
several medications over that time along with electro-
convulsive therapy with partial response.  The private 
psychiatrist noted that the veteran had been hospitalized on 
several occasions and that his prognosis was reserved since 
his condition was tightly bound to the phase of his service-
connected Crohn's disease.  

The veteran's symptoms, taking into account his treatment 
history for the period from January 27, 1999 to April 21, 
2001, which includes two hospitalizations, and his assessed 
GAF scores during this time, more nearly approximate a 
finding of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: crying 
spells; nightmares; insomnia; feelings of worthlessness and 
hopelessness; poor concentration; impaired sleeping; and 
disturbances of motivation and mood.  The overall picture of 
the veteran's current symptoms of major depressive disorder 
and his GAF scores indicates that the veteran's current 
condition more nearly approximates the criteria for a 50 
percent rating for the period from January 27, 1999 to April 
21, 2001.  In this decision, the Board considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or 
symptoms "like or similar to" the veteran's psychiatric 
symptoms in determining the appropriate schedular rating 
assignment, and, although noting which criteria have not been 
met, has not required the presence of a specified quantity of 
symptoms in the Rating Schedule to warrant the assigned 
rating for a major depressive disorder.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

As the veteran has now been granted a 50 percent disability 
rating for the entire appeals period, the Board will discuss 
whether the veteran's symptomatology warrants a disability 
rating higher than 50 percent, as he contends.
  
April and May 2001 private medical records show that the 
veteran was hospitalized with recurrent major severe 
depression and assigned GAF scores of 40 and 45, with a 
notation that the highest GAF score over the previous year 
was 55-60.  The private examiners noted that the veteran had 
a history of chronic major depression.

August 2001 VA medical records show that the veteran was 
admitted to the hospital after a suicide attempt.  The 
diagnosis was major depressive disorder, recurrent, moderate 
and borderline personality traits with a GAF score of 40.  
The veteran was calm and cooperative, his psychomotor 
qualities and speech were adequate, his mood was depressed, 
his affect was appropriate and he had no suicidal or 
homicidal ideas or plans.  He had future plans with his wife 
and daughter and indicated that he thought his actions were 
stupid.  He had ideas of worthlessness but no obsessive or 
delusional ideas.  His thought process was coherent, relevant 
and logical, he was alert and oriented times three, his 
memory was intact to most events and his insight and judgment 
were fair.  Upon discharge, the veteran was clean, calm and 
cooperative, his psychomotor qualities and speech were 
adequate, his mood was anxious, his affect was appropriate 
and he had no suicidal or homicidal ideas or plans.  His 
thought process was coherent, relevant and logical, he was 
alert and oriented times three, his memory was intact to most 
events and his insight and judgment were fair.  

A January 2003 VA mental disorders examination report 
reflects that the veteran was feeling sad, depressed, 
irritable, with loss of interest for activities of daily 
living and energy, with insomnia, inability to concentrate, 
and feelings of worthlessness, anxiety, restlessness and 
increased tension.  He was appropriately dressed with 
adequate hygiene and was cooperative.  He was alert, fully 
aware of the interview situation, and in contact with 
reality.  There were no tics, tremors, or abnormal 
involuntary movements.  His thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations and no phobias, obsessions, or 
suicidal ideas.  His mood was depressed, irritable and 
anxious.  His affect was appropriate, he was alert and 
oriented times three, his memory for recent, remote and 
immediate events was intact, his abstraction capacity was 
normal, his judgment was good and his insight was adequate.  
He was diagnosed with major depressive disorder and assigned 
a GAF score of 50.  

A January 2006 VA mental disorders examination report shows 
that the veteran was feeling sad, depressed and irritable, 
with a loss of interest for activities of daily living and 
energy, with insomnia, inability to concentrate, and feelings 
of worthlessness, anxiety, restlessness and tension.  No 
psychotic or cognitive symptoms were reported by the veteran.  
He was appropriately dressed with adequate hygiene and was 
cooperative.  He was alert and in contact with reality.  
There were no tics, tremors, or abnormal involuntary 
movements.  His thought process was coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions or 
hallucinations and no phobias, obsessions, panic attacks or 
suicidal ideas.  His mood was depressed, his affect was 
constricted, he was alert and oriented times three, his 
memory for recent, remote and immediate events was intact, 
his abstraction capacity was normal, his judgment and insight 
were fair.  He was diagnosed with severe, recurrent major 
depressive disorder without psychotic features and assigned a 
GAF score of 50.  

Over the entire appeals period, the veteran's mental state 
has fluctuated.  The record reflects that he has been 
hospitalized four times for symptoms of depression such as 
insomnia, lack of energy, problems with concentration and 
memory and suicidal ideation, including an apparent suicide 
attempt in August 2001.  During most of the appeals period, 
and upon discharge from each hospitalization, however, it is 
noted that the veteran was in functional remission of his 
depressive symptoms with the proper use of his medications.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's major depressive disorder disability picture 
falls within the criteria for a 50 percent rating, and the 
preponderance of the evidence is against entitlement to a 
disability rating of 70 percent.  While the veteran has had 
periods of hospitalization when he was suicidal and made a 
suicide attempt in August 2001, the overall disability 
picture shows that after each hospitalization, and for the 
majority of the appeals period, he did not have suicidal 
ideation.  Significantly, the evidence of record is totally 
devoid of any report of obsessional behavior, illogical 
speech, or irrelevant speech such as to warrant a 70 percent 
evaluation for major depressive disorder.  In addition, his 
most recent examinations show that he was alert and in 
contact with reality, was coherent and logical, had no 
looseness of association or disorganized speech, and had no 
delusions or hallucinations and no phobias, obsessions, panic 
attacks or suicidal ideas.  Moreover, there is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a rating higher 
than 50 percent for the entire appeals period..  38 U.S.C.A. 
§ 5107 (West 2002).

Thus, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 50 percent for 
the veteran's major depressive disorder for the entire 
appeals period.  Gilbert, supra.


ORDER

A disability rating of 50 percent for major depressive 
disorder is granted, subject to the law and regulations 
governing the payment of VA monetary benefits for the period 
from January 27, 1999 to April 21, 2001.

An initial rating in excess of 50 percent for major 
depressive disorder on and after April 22, 2001, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


